Title: From Thomas Jefferson to Jean Armand Tronchin, 20 February 1798
From: Jefferson, Thomas
To: Tronchin-Labat, Jean Armand


          
            Dear Sir
            Philadelphia Feb. 20. 98.
          
          You will have been justly surprised that your letter to me, dated so long ago as Nov. 17. 1796. should not yet have been answered. I know not through what channel it came, but it never got to my hands till Dec. 27. 1797. at that time I found it on my arrival at this place. our rivers being then and still frozen up, no vessels are sailing for Europe, and it will probably lie still some time before this answer can be put on it’s way.
          The information to your friend that a debt contracted in another country cannot be recovered in the courts of the United states, is entirely erroneous. such a debt is as recoverable here, as if it had been contracted here. the difficulty in the case of a foreign debt, is to produce due proof of it. if the debt be founded on a bill of exchange, bond, promisory note or other written title, the original must be produced, if it be in existence: but if it has been destroyed or lost by any accident, an authenticated copy may be used. when the original is sent here, the holder should in prudence have one or more copies of it taken authentically, that if the original miscarries, he may afterwards have copies to send on & supply it’s place; and he should take notice by what ship or other channel the original is sent, that if the ship be lost or other accident happen to the paper, it’s loss may be traced & proved. if the debt has already been sued for in Europe, and a judgment pronounced for it by any court there, then a copy of the proceedings and judgment of that court will be a sufficient foundation whereon to bring a suit here. these proceedings should be certified under the seal of the court. copies of bills of exchange, bonds & other written titles of a private nature should be authenticated under the seal of the Mayor & corporation of the town where the writing is produced; and this kind of seal is so much respected as evidence in our courts, that even if the proceedings of a court be sent under the seal of the court, it would not be amiss to have that seal authenticated by the seal of the Mayor & corporation. a copy of a bill under the hand & seal of a Notary, should be still authenticated by the seal of the Mayor, certifying that the Notary is really such. you ask in what manner your friend should constitute an attorney to prosecute his suit. a letter of procuration, drawn in the forms usual in Europe, and legalised under the seal of the Mayor & corporation of his town, will be good here. I am not able to answer the question whether an attorney would prosecute for a certain proportion of the sum to be recovered. this is probably sometimes done, but it is not reputable. but an attorney will prosecute the suit, and pay --the expences out of the money recovered, so  as to call for little or no money to be advanced by the client, and when he has recovered, he deducts expences, charges a fixed commission on the money when recovered & collected, & remits the nett balance. the expences of the law here are very moderate.
          I shall be much gratified if this information is in time to be useful to your friend. it’s delay I fear will have excited suspicions in your mind that I had become forgetful of the rights of acquaintance & friendship, which I hope will be effaced when you are informed of the delay of your letter. our distance & the state of things in Europe do not permit me to make any enquiries as to yourself of a political nature. I hope however you have not suffered by the events which have taken place in that part of the globe, and that you will accept assurances of the sincere esteem & respect with which I have the honour to be Dear Sir
          Your most obedient & most humble servt.
          
            Th: Jefferson
          
        